


Exhibit 10.18


[bbylogoa06.jpg]




BEST BUY MOBILE PERFORMANCE AWARD
TERMINATION AGREEMENT




Introduction


You were granted a Performance Award under a Best Buy Mobile Performance Award
Agreement. The Performance Award provided for a potential payment for each of
consecutive 12-month Performance Periods, with the final Performance Period
ending March 2, 2013. Payments have been made to you for all Performance Periods
preceding the final Performance Period, which has not yet been completed.


Under the Performance Award, payments are calculated based on Economic Value
Added (EVA) generated by the Best Buy Mobile venture. In the current and final
Performance Period (March 4, 2012- March 2, 2013), Best Buy Mobile became part
of the newly-formed Connectivity Business Group, resulting in the commingling of
businesses and resources, and a corresponding lack of certainty regarding the
calculation of EVA for this final Performance Period.


The purpose of this Termination Agreement is to bring certainty to the payment
to you for the final Performance Period under the Performance Award, and to
bring finality to that Performance Award.


Agreement


•
In March 2013, you will be paid $3,713,190 (less tax withholding and applicable
deductions) for the final Performance Period under the Performance Award
Agreement, provided you are employed by Best Buy through the end of the
Performance Period. If your employment terminates under the circumstances in
Section 2.5 (a) of the Performance Award Agreement, this payment will be
pro-rated to end of the fiscal quarter preceding your date of termination. If
your employment terminates for any other reason before the end of the
Performance Period, you will not be entitled to any payment for the final
Performance Period. Further, the payment in this paragraph remains subject to
the Recovery Policy provision s in Section 3.5 of the Performance Award
Agreement.



•
You agree that, by agreeing to the above payment , Best Buy has no further
obligation to you under the Performance Award Agreement.



•
You waive any further rights you have under the Performance Award Agreement, and
agree not to bring any claims against Best Buy or any of its subsidiaries or
employees based on the Performance Award Agreement. Your release includes (but
is not limited to) any contract, quasi-contract, statutory, tort, or negligence
claims.



•
Section III of the Performance Award Agreement (Restrictive Covenants) survives
and continues in full force and effect. You acknowledge that you remain bound by
the provision s of Section III.





--------------------------------------------------------------------------------




[bbylogoa06.jpg]




By signing below, you agree to the terms of this Performance Award Termination
Agreement. Please keep a copy of this document for your records.




/s/ Jude Buckley
 
Jude Buckley
Signature
 
Printed Name
 
 
 
12/10/2012
 
 
Date
 
 





